Citation Nr: 1307387	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  09-39 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease, to include as due to Agent Orange and mustard gas exposure, for accrued benefits purposes.

2.  Entitlement to service connection for diabetes mellitus, to include as due to Agent Orange and mustard gas exposure, for accrued benefits purposes.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a neuromuscular disorder, for accrued benefits purposes.

4.  Entitlement to a compensable rating for an appendectomy scar, for accrued benefits purposes.

5.  Entitlement to service connection for the cause of the Veteran's death.
REPRESENTATION

Appellant represented by:	Heather VanHoose, Attorney


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to June 1972.  The Veteran died on June [redacted], 2008.  The appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  During the course of the appeal, the case was transferred to the Muskogee, Oklahoma RO, as all claims involving alleged mustard gas or Lewisite exposure are centrally processed at that RO.

In August 2010 the appellant testified during a hearing before a Decision Review Officer at the RO; a transcript of the hearing is of record.

The Board notes that the Veteran's January 2004 claim asked for entitlement to service connection for "muscular dystrophy (myasthenia gravis)."  The appellant has also referred to the Veteran's condition, characterized by eye and extremity weakness, alternately as muscular dystrophy and as myasthenia gravis.  For the sake of simplicity and to be as inclusive as possible for the appellant's benefit, the Board has recharacterized the claimed disability as a neuromuscular disorder, as indicated above.

As a final preliminary matter, in addition to the paper claims file, there is a paperless, electronic claims file associated with the appellant's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  


FINDINGS OF FACT

1.  The appellant, who is the Veteran's surviving spouse, filed a claim for accrued benefits within one year of the Veteran's death in June 2008.

2.  At the time of his death, the Veteran was service connected for an appendectomy scar.  He had claims pending for service connection for chronic obstructive pulmonary disease, diabetes mellitus, and muscular dystrophy and for an increased rating for appendectomy scar.

3.  The Veteran is not shown to have had full-body exposure to mustard gas during his military service. 

4.  Chronic obstructive pulmonary disease was not shown to be etiologically related to service, to include as due to mustard gas exposure.

5.  The Veteran did not serve in an area in which exposure to herbicide agents may be presumed and is not shown to have been exposed to herbicides in service.  

6.  Diabetes mellitus was not shown to be etiologically related to service or was present to a compensable degree within the first year after discharge from service.

7.  In the absence of a timely perfected appeal, the August 1996 rating decision, which denied entitlement to service connection for muscular dystrophy and myasthenia gravis, is final.

8.  The evidence added to the record since the August 1996 determination is essentially cumulative of evidence previously of record and does not provide a reasonable possibility of substantiating the claim for service connection for a neuromuscular disorder.

9.  The Veteran's appendectomy scar measured 6 centimeters long by 2 centimeters wide; it was not shown to be painful, tender, or unstable, nor did it result in any limitation of motion.

10.  The Veteran's death certificate lists the cause of death as cardiopulmonary arrest, renal failure, diabetes, hypertension, hyperlipidemia, and hypothyroidism.

11.  The evidence of record does not demonstrate that a disability of service origin contributed to the Veteran's death.


CONCLUSIONS OF LAW

1.  The criteria were not met for service connection for chronic obstructive pulmonary disease, claimed as due to Agent Orange and mustard gas, for accrued benefits purposes.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107, 5121 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.313, 3.316, 3.1000 (2012).

2.  The criteria were not met for service connection for diabetes mellitus, claimed as due to exposure to Agent Orange and mustard gas, for accrued benefits purposes.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107, 5121; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.313, 3.316, 3.1000.

3.  The August 1996 rating decision that denied service connection for muscular dystrophy and myasthenia gravis is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

4.  After the August 1996 denial, new and material evidence was not received to reopen a claim for service connection for a neuromuscular disorder, for accrued benefits purposes.  38 U.S.C.A. §§ 5101(b), 5108, 5121 (West 2002); 38 C.F.R. §§ 3.156, 3.1000 (2012).

5.  The criteria were not met for a compensable rating for an appendectomy scar, for accrued benefits purposes.  38 U.S.C.A. §§ 1155, 5101(b), 5103, 5103A, 5121 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.159, 3.1000, 4.1, 4.7, 4.118, Diagnostic Code 7805 (2007) (codified as revised at 38 C.F.R. § 4.118, Diagnostic Code 7805 (2012).

6. The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137, 1310 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.312 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In the context of a claim for death indemnity compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 at 352-353 (2007).

In this case, the claimant was sent a letter in August 2011 which explained VA's duty to assist her with developing evidence in support of her claims.  This notice failed to include notification of the condition for which the Veteran was service connected at the time of his death.  See Id.  However, as the Veteran was service connected only for an appendectomy scar, rated noncompensably disabling, and there has been no allegation by the appellant or other indication in the record that this scar contributed in any way to the Veteran's death, this oversight is not prejudicial to the appellant in the current claim for service connection for the Veteran's cause of death.  Conway v. Principi, 353 F.3d 1369.  Furthermore, statements by the appellant made at a hearing before a Decision Review Officer (DRO) at the RO in August 2010 clearly show that she was aware that the Veteran was service connected for an appendectomy scar, rated noncompensably disabling.

The April 2004 statement of the case provided the appellant with the relevant regulations for the claims, including those governing VA's notice and assistance duties.  While this notice was not issued prior to the initial adjudication of the appellant's claims, any error with respect to the timing of the notice is harmless in this case because the case was readjudicated in a supplemental statement of the case dated in September 2012, after the appellant had an additional opportunity to submit evidence in support of her claim, which she did through written statements and testimony at the August 2010 DRO hearing. 

VA's August 2011 and subsequent correspondence also failed to provide notice of the requirements for establishing service connection.  However, although the notice did not fully fulfill the notice requirements set out in Hupp and the VCAA by failing to explain the requirements for service connection, the Board notes that the claimant's submissions make clear that she was aware of what she needed to prove in order to establish service connection for the cause of the Veteran's death.  The Veteran was not service connected for any disabilities other than an appendectomy scar at the time of his death.  The claimant's submissions, which were directed at establishing that the Veteran was exposed to herbicides and mustard gas in service, indicated that throughout the claims process she was aware that she needed to prove that the Veteran's conditions were caused by his military service and that she was aware of the presumptive service connection for herbicide- and mustard gas-exposed Veterans for certain diseases.  Thus, given this actual knowledge, the Board finds that she was not prejudiced by any notice deficiency.  

The Board finds that no useful purpose would be served by additional delay to provide the appellant with new notice letters at this time.  The Board finds that the appellant has demonstrated actual knowledge of what type of information and evidence was needed to substantiate her claims, and the absence or deficiency of any particular notice letter in this case has been harmless error.  The appellant has received all essential notice (or otherwise demonstrated actual knowledge of the pertinent contents of such notice), has had a meaningful opportunity to participate in the development of her claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway, 353 F.3d 1369.  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additionally, the appellant was not prejudiced by the timing of the notice as the case was subsequently readjudicated by a September 2009 statement of the case.

For all of these reasons, VA has no outstanding duty to inform the appellant that any additional information or evidence is needed.

VA also must make reasonable efforts to assist him or her with obtaining evidence that is necessary in order to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record service treatment records, VA treatment records, private treatment records, the Veteran's death certificate, responses from the National Personnel Records Center (NPRC) and Department of Defense Mustard Gas Manager to questions posed thereto, the reports of VA examinations, the transcript of the appellant's hearing before a Decision Review Officer, and various lay statements of the appellant and the Veteran.  

Regarding the claims for accrued benefits, the August 2008 letter did not provide the appellant with specific notice of the evidence necessary to support these claims.  However, the Board notes that the law requires that accrued benefit claims be adjudicated on the basis of the evidence that was of record at the time of the Veteran's death.  38 C.F.R. § 3.1000(d)(4).  Thus, there is no prejudice to the claimant in adjudication of the accrued benefits claim.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board notes that no further RO action, prior to appellate consideration of any of these claims, is required.

II.  Law and Analysis: Accrued Benefits

The law provides that, upon the death of a veteran, a surviving spouse may be paid periodic monetary benefits to which the veteran was entitled at the time of the veteran's death, and which were due and unpaid for a period not to exceed two years, based on existing rating decisions or other evidence that was on file when he died.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2012); 38 C.F.R. § 3.1000 (2012).  The application for accrued benefits must be filed within one year after the date of the veteran's death.  38 C.F.R. § 3.1000(c).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) concluded that, for a surviving spouse to be entitled to accrued benefits, "the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  Therefore, in order for a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, (ii) the veteran had a claim pending at the time of death, (iii) the veteran would have prevailed on the claim if he had not died; and (iv) the claim for accrued benefits was filed within one year of the veteran's death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; Jones, 136 F.3d 1299. 

Claims for accrued benefits are derivative in nature, such that a "claimant's entitlement is based on [a] veteran's entitlement" to service connection.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed Cir. 1996).  The claim is based on evidence in the file at date of death, which means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death, in support of a claim for VA benefits pending on the date of death.  38 C.F.R. § 3.1000(d)(4).

A review of the record reveals that in January 2004, prior to his death, the Veteran filed claims to reopen entitlement to service connection for muscular dystrophy, for entitlement to service connection for diabetes mellitus and COPD, and for a compensable rating for appendectomy scar.  These claims were denied by the Huntington RO in rating decisions issued in July 2004, and in May 2006 the Veteran perfected his appeal of those decisions by filing a VA Form 9 substantive appeal.  Therefore, these claims were pending at the time of his death in June 2008.

The appellant, the Veteran's widow, filed a claim for DIC and accrued benefits in August 2008, well within one year of the Veteran's death.  The accrued benefits claim is thus considered timely.  See 38 C.F.R. § 3.1000(c).

Several of the appellant's claims are claims to establish service connection for a current condition.  Service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated, by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be a disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may be granted on a secondary basis where a disability is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Additionally, any increase (aggravation) in severity of a non-service connected disease or injury that is proximately due to, or the result of, a service connected disability, will be service connected.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Certain chronic disabilities, to include diabetes mellitus and myasthenia gravis, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 C.F.R. § 3.309(a).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a) (2012).  The law establishes a presumption of entitlement to service connection for diseases associated with exposure to certain herbicide agents and a presumption of exposure even though there is no record of such disease in service.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  These diseases include chloracne; type II diabetes; Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy (defined as transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset); porphyria cutanea tarda; prostate cancer; respiratory cancers; and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Regulations also provide that exposure to certain specified vesicant agents, such as mustard gas, during active military service, together with the subsequent development of certain diseases, is sufficient to establish service connection in the following circumstances: (1) full-body exposure to nitrogen or sulfur mustard during active military service, together with the subsequent development of chronic conjunctivitis, keratitis, corneal opacities, scar formation, nasopharyngeal cancer, laryngeal cancer, lung cancer (excluding mesothelioma), or squamous cell carcinoma of the skin; (2) full-body exposure to nitrogen or sulfur mustard or Lewisite during active military service together with the subsequent development of a chronic form of laryngitis, bronchitis, emphysema, asthma, or chronic obstructive pulmonary disease; or (3) full-body exposure to nitrogen mustard during active military service together with the subsequent development of acute non-lymphocytic leukemia.  Service connection will not be established under this section if the claimed condition is due to the appellant's own willful misconduct, or if there is affirmative evidence that establishes a non-service-related supervening condition or event as the cause of the claimed condition.  38 C.F.R. § 3.316.

Similar to claims based on presumptive exposure to Agent Orange, for claims involving exposure to mustard gas, a veteran must prove evidence of in-service exposure and a diagnosis of current disability of one of the disabilities listed under 38 C.F.R. § 3.316, but is relieved of the burden of providing medical evidence of a nexus between the current disability and in-service exposure.  38 C.F.R. § 3.316; See also Pearlman v. West, 11 Vet. App. 443, 446 (1998).


A.  Chronic Obstructive Pulmonary Disease

The Veteran claimed that he had chronic obstructive pulmonary disease due to exposure to Agent Orange or other chemicals, including mustard gas, while stationed in Okinawa between 1970 and 1971.  The Veteran also contended that he was stationed in Vietnam from July 1971 to August 1971, and was therefore entitled to a presumption of exposure to Agent Orange.

The Veteran's personnel records show that the Veteran was stationed in Okinawa, Japan from September 1970 to January 1972.  The Veteran's DD Form 214 lists his Military Occupational Specialty as Cargo Handler, and his Record of Assignments lists his primary principle duty as "Lt Veh Dvr."  The Veteran's service treatment records are silent for any treatment or complaints of difficulty breathing or other conditions relating to the lungs, as well as for exposure to chemicals of any kind, including reports of chemical burns.

The Veteran's private and VA treatment records indicate a history of chronic obstructive pulmonary disease since at least June 2001.  The Veteran's private records show that he was diagnosed with pulmonary emboli and hemorrhagic pleural effusion in June 2003, and in December 2003 the Veteran experienced acute respiratory failure.

Although the Veteran averred he spent time in Vietnam during his service, there is no indication in the record that he served in any foreign location other than Okinawa.  Furthermore, even if there had been a showing of exposure to Agent Orange, the presumption is not applicable to a claim for service connection for chronic obstructive pulmonary disease.  Chronic obstructive pulmonary disease is not among the listed disabilities attributable to Agent Orange exposure.  38 C.F.R. § 3.309(e).  Therefore, chronic obstructive pulmonary disease cannot presume to have resulted from that exposure.  Notwithstanding the presumption, service connection for a disability claimed as due to exposure to Agent Orange may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).  However, here, the Board finds no competent evidence of record showing that chronic obstructive pulmonary disease was caused by exposure to Agent Orange.

The Veteran asserted that he believed chronic obstructive pulmonary disease to have been caused by Agent Orange exposure.  But whether such exposure caused the lung disability is not a question subject to the opinion of a lay person.  The Board recognizes that the Veteran, as a layperson, was competent to report on certain matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  But the Veteran was not competent to etiologically link his chronic obstructive pulmonary to herbicide exposure or other event in service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  This is a complex question, as whether or not certain substances cause certain diseases is known to be the subject of medical research by experts, and is not a question that can be answered by observation by the senses.  Hence, his assertions in this regard do not constitute competent and persuasive evidence in support of the claim for service connection.

The Veteran also claimed that his chronic obstructive pulmonary disease could have been caused by exposure to mustard gas in Okinawa.  The Veteran wrote in an April 2004 statement that he took part in loading containers of chemicals left over from World War I and II onto ships.  They kept rabbits as a safeguard to notify them if any containers were leaking.  On his May 2006 substantive appeal he again described how he had to wear a gas mask and fully covering clothing while moving containers of chemicals and stated that he burned his wrist several times on exposure to the chemicals, leaving permanent scars.

Special provisions are in effect for service connection claims based on exposure to mustard gas or Lewisite.  Full body exposure to nitrogen, sulfur mustard, or Lewisite during active military service, together with the subsequent development of a chronic form of laryngitis, bronchitis, emphysema, asthma, or chronic obstructive pulmonary disease is sufficient to establish service connection for that condition.  38 C.F.R. § 3.316(a)(2).  Service connection will not be established under this section if the claimed condition is due to the veteran's own willful misconduct or there is affirmative evidence that establishes a non-service-related intervening condition.  38 C.F.R. § 3.316(b); see also Pearlman v. West, 11 Vet. App. 443 (1998). 

For purposes of submitting a claim relating to exposure to toxic gases under 38 C.F.R. § 3.316, the Court has held that lay evidence of in-service exposure must initially be assumed as true.  See also Washington v. Nicholson, 19 Vet. App. 363 (2005) (a veteran is competent to report what occurred in service because testimony regarding first-hand knowledge of a factual matter is competent).

The Court also held, however, that whether the veteran meets the requirements of § 3.316, including whether he or she was actually exposed to the specified vesicant agents, is a question of fact for the Board to determine after full development of the facts.  The Board, therefore, must consider the credibility of the Veteran's testimony in light of all the evidence in the file.  See Pearlman, 11 Vet. App. 443 (1998).  This holding generally comports with other jurisprudence as the Board's role as fact finder.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility, and therefore the probative value, of proffered evidence in the context of the record as a whole). 

When the Veteran reported to VA that he handled containers of gases while working to load ships in Okinawa, the RO reviewed the Veteran's service treatment records for any indication of contact with harmful gases and contacted the National Personnel Records Center (NPRC) to obtain verification of his claimed exposure to gases.  The NPRC response received in April 2004 indicated that there was no record of mustard gas or Lewisite exposure to the Veteran in their database.  Additionally, VA must consider any evidence in VA's possession on or before the date of the Veteran's death, even if such evidence was not physically located in the VA claims folder at the time of death.  38 C.F.R. § 3.1000(d)(4).  In February 2011, the claims file was referred to the Muskogee, Oklahoma RO to verify the Veteran's alleged mustard gas exposure.  In May 2012 the Mustard Gas Manager indicated that the Department of Defense was unable to verify the Veteran's claimed exposure to gas.

The preponderance of the evidence does not indicate that the Veteran's received full-body exposure to mustard gas or Lewisite.  The Board recognizes the Veteran's contention that he transported containers of chemicals.  However, although the Veteran is competent to report that he performed that service, he is not competent to identify the contents of the containers that he was moving or the potential effect those chemicals could have on him, as that would require knowledge pertaining to the chemical properties of the gases which is beyond his competency as a lay person.  See Jamdreau, supra.

The Board has the discretion to make credibility determinations and otherwise weigh the evidence submitted, including the Veteran's lay statements.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); Barr v. Nicholson, 21 Vet. App. 303 (2007).  As the Veteran has not served in combat, the Board need not take his lay statements alone as sufficient proof of an in-service injury.  38 U.S.C.A. § 1154(b).  In this case, the Board finds that the Veteran's assertions that he was exposed to mustard gas are not credible because they are not supported by the other evidence of record.  There is no indication in the Veteran's service treatment records, personnel records, or NPRC and Department of Defense databases that he was exposed to mustard gas or Lewisite, nor is there any indication in his service treatment records that he was ever treated for burns on his forearms.  

The Court has held that VA cannot ignore a Veteran's testimony simply because he is an interested party.  His personal interest, however, may affect the credibility of his testimony. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); see also Pond v. West, 12 Vet. App. 341, 345 (1999).  The Board has considered the statements provided by him concerning his purported exposure to mustard gas during service.  But weighing heavily against his statements are the entirely negative official records from sources that would have documentation of this exposure.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by a veteran long after the fact). 

Moreover, 38 C.F.R. § 3.316 gives rise to a presumption of service connection only in cases where there has been full body exposure in warfare, field or chamber tests, or chemical manufacturing operations.  See 59 Fed. Reg. at 42,499 (1994) ("there is no basis for applying the presumption of service connection to those who received less extensive exposures").  In this case, the Veteran has not even asserted that he had full body exposure to mustard gas or other chemicals, but only that he was charged with handling containers of chemicals while wearing protective clothing.  "Full-body" exposure, for the purpose of 38 C.F.R. § 3.316, means general exposure of the entire exterior of the body (regardless of clothing) in the manner in which drifting gas would be encountered by soldiers in wartime, or gas dispersed in the atmosphere would be encountered by factory workers.  This specifically includes chamber testing, and excludes drop or patch testing as well as ingestion or injection.  This definition does not include proximity to the gases which were stored in sealed containers.

As full body exposure to mustard gas or Lewisite has not been shown, presumptive service connection for chronic obstructive pulmonary disease under 38 C.F.R. § 3.316(a)(2) is not warranted.

Nor do the Veteran's records show any indication that would warrant a finding that his chronic obstructive pulmonary disease was incurred or otherwise related to his service.  The first medical evidence of record of chronic obstructive pulmonary disease was in 2001, approximately 29 years after separation from service.  The passage of many years between service discharge and medical documentation of a claimed disability is evidence against a claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Veteran never asserted that his chronic obstructive pulmonary disease began during or immediately after service or that it was caused by anything other than his exposure to chemicals.

For all the foregoing reasons, the claim for service connection for chronic obstructive pulmonary disease must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

B.  Diabetes Mellitus

The Veteran also claimed that his diabetes mellitus was caused by exposure to Agent Orange or other chemicals, including mustard gas, while stationed in Okinawa or while visiting Vietnam for 2 weeks in 1971.

As discussed above, the law establishes a presumption of entitlement to service connection for certain diseases, including diabetes mellitus, associated with exposure to certain herbicide agents for veterans who served in certain areas.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  The Veteran has asserted that he is entitled to this presumption either because of his 2 week visit to Vietnam or because he was exposed to containers of Agent Orange while loading and unloading cargo from ships docked in the Okinawa port. 

The Veteran's VA treatment records indicate that he was first diagnosed with diabetes mellitus in approximately 1999.  A private medical examination in June 2001 stated that the Veteran's diabetes mellitus was causing peripheral neuropathy which aggravated his pre-existing neuropathy caused by alcoholism.  VA and private treatment records show that the Veteran had well-controlled diabetes mellitus, but suffered from significant and frequent pain in the lower extremities, possible due to diabetic neuropathy.

In light of a review of the record, the Board finds the Veteran's assertion that he spent time in Vietnam to be not credible, and the presumption of exposure is not applicable.  A presumption of herbicide exposure is provided to any veteran who had service in Vietnam between 1962 and 1975.  38 C.F.R. § 3.307(a).  Although the Veteran did serve in the U.S. Army during that time period, a review of his personnel and service treatment records shows no indication that the Veteran ever set foot in Vietnam.  The Veteran's Record of Assignment shows that in August 1970 he was en route to USARPAC, and from September 1970 to January 1972 he was stationed in Okinawa, Japan.  In January 1972 he returned to the continental United States.  VA has validly interpreted the "service in Vietnam" language of the statute and regulation as requiring that a Veteran must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  The Veteran did not provide any explanation of why he was in Vietnam or what he did there, and his assertions appear to be directly contradicted by his personnel records.  As such, the Board finds that the lay statements of the Veteran are not credible and do not provide evidence that the Veteran served in Vietnam at any time.

As discussed above, the Veteran also asserted that he was exposed to Agent Orange while loading ships in Okinawa.  The Veteran's military records provide no evidence indicating that the Veteran handled Agent Orange while in the service.  The RO requested information from the NPRC on the Veteran's exposure to Agent Orange, and in April 2004 the NPRC responded that there was no record of the Veteran having such exposure.  The Veteran's self-serving statements describing possible exposure to chemicals that claimed were herbicides were speculative at best and have little, if any, probative value.  The Veteran's own statements describe moving containers of dangerous chemicals, but not any evidence that he even knew such chemicals to be Agent Orange.  It must be concluded that neither the required service in Vietnam nor other exposure to Agent Orange or other herbicides has been shown.  As neither the required service in Vietnam nor other exposure to Agent Orange herbicides has been shown, service connection for diabetes mellitus will not be considered on a presumptive basis with respect to Agent Orange or other herbicides.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307, 3.309.  Nevertheless, service connection for diabetes may be shown on a direct basis.  See Combee, 34 F.3d at 1043-1044.

As indicated earlier, the Veteran's diabetes mellitus was actually confirmed in 1999, 27 years after his military service.  It must be concluded based on the evidence that the Veteran's diabetes mellitus did not become manifest to a compensable degree within a year after his discharge from service.  38 C.F.R. §§ 3.307, 3.309; see Maxson, 230 F.3d at 1333.

In addition, there is no competent medical evidence that establishes a causal connection between the Veteran's diabetes mellitus disorder and his military service, or claimed Agent Orange or other herbicide exposure.  Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  This evidentiary deficiency concerning the nexus element is fatal to the claim.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993).  None of the medical evidence of record includes any indication that the Veteran's diabetes mellitus could have been caused by exposure to a herbicide or other chemicals, or that it can be connected to service in any way.  The lay assertions of the Veteran that chemical exposure caused his diabetes mellitus do not constitute competent and credible evidence to satisfy this nexus requirement.  The Veteran, as a layperson, is not shown to possess appropriate medical training and expertise in order to render a persuasive or competent medical opinion on the etiology of a condition such as diabetes mellitus.  Jandreau, 492 F.3d at 1377.  Thus, there is no competent and credible evidence relating the Veteran's diabetes mellitus to Agent Orange exposure.

Additionally, the Veteran has claimed that his diabetes mellitus could be caused by exposure to other toxic chemicals, such as mustard gas.  As discussed above, the Board has found the Veteran's assertion that he was exposed to mustard gas to be not credible.  Furthermore, the list of diseases that VA has associated with full body exposure to mustard gas does not include diabetes mellitus.  38 C.F.R. § 3.316.  Therefore, service connection based on full body exposure to mustard gas is not warranted.  Id.

For these reasons and bases, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for diabetes mellitus, claimed as due to Agent Orange or mustard gas exposure.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-57.  Accordingly, the claim is denied.

C.  Neuromuscular Disorder

The record reflects that the Veteran filed a claim for an eye condition in February 1985, described by the Veteran as "myotendinous."  The Veteran asserted that this condition could have been caused by exposure to herbicides while stationed in Okinawa from 1970-1972.  The Veteran's private and VA treatment records showed that the Veteran's eye condition was manifested by blurred or double vision (diplopia) and accompanied by some weakness in the extremities.  The Veteran reported that he first noticed the double vision in approximately 1980.  The Veteran's private physicians diagnosed him with likely having myasthenia gravis.  Dorland's Illustrated Medical Dictionary describes "myasthenia gravis" as being characterized by "muscle fatigue and exhaustion that fluctuates in severity, without sensory disturbance or atrophy."  Dorland's Illustrated Medical Dictionary (32nd ed. 2012).  The claim was denied in a March 1985 rating decision on the basis that the record showed no evidence of a defective vision disability or myasthenia gravis being incurred or aggravated in service or related to chemical exposure.  The Veteran did not submit a notice of disagreement with this decision within one year of receipt of the rating decision, and the March 1985 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), §§ 20.200, 20.201, 20.202, 20.302, 20.1103 (2012).

In April 1994 the Veteran filed a claim for muscular dystrophy and for an eye condition.  The Veteran was denied entitlement to service connection for muscular dystrophy, myasthenia gravis, and eye condition in an August 1996 rating decision.  The evidence of record at the time included the Veteran's service treatment records, private medical records, and VA treatment records.  The Veteran's service treatment records contained no record of diagnosis or treatment of myasthenia gravis or muscular dystrophy.  In records from November 1970, the Veteran complained of blurred vision when reading and was given an eye examination, but no cause or diagnosis was given.  The Veteran's private medical records showed that he was diagnosed with ocular myasthenia gravis in August 1982.  The Veteran's VA and private medical records showed that from 1982 to 1996 he was frequently treated for myasthenia gravis, which was manifested first by weakness in the eyes, causing double vision, and later by pain, numbness, and weakness in his extremities, primarily his legs, ankles, and feet.  Regarding muscular dystrophy, the Veteran's private and VA medical records showed several instances of the appellant self-reporting that he had muscular dystrophy, but the records were silent for any diagnosis or treatment of muscular dystrophy.

The record shows that entitlement to service connection for muscular dystrophy and for myasthenia gravis was denied in an August 1996 rating decision.  The bases for the August 1996 rating decision were that the service treatment records showed no records of treatment for muscular dystrophy or myasthenia gravis in service and no evidence had been received to relate these conditions to the period of the Veteran's military service; the claims were therefore not found to be well-grounded.  Although notified of the denial, the Veteran did not submit a notice of disagreement with this decision within one year of receipt of the rating decision.  See 38 C.F.R. §§ 20.200, 20.201, 20.202.  Therefore, the most recent prior denial, the August 1996 decision, is final, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied and became final if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

"New" evidence as evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or merely cumulative of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  In the instant appeal, the last final denial of the claim is the August 1996 rating decision.

In January 2004 the Veteran submitted a claim of entitlement to service connection for muscular dystrophy, also referred to by the Veteran as myasthenia gravis, and now characterized as neuromuscular disorder.  The RO interpreted this as a claim to reopen the previous claim for muscular dystrophy.  The Veteran asserted in a July 2004 statement that his exposure to chemicals may also have included exposure to mustard gas.  In a July 2004 rating decision, VA declined to reopen the claim of entitlement to service connection for muscular dystrophy because no new evidence had been submitted since the August 1996 rating decision.  The evidence of record at the time, as indicated by the July 2004 rating decision, consisted of service treatment records, a Verification of Service report stating that the Veteran had no record of exposure to mustard gas or lewisite, more recent VA and private medical treatment records, and statements of the Veteran.

The private and VA treatment records from 1996 to 2008 that were associated with the Veteran's claims file after the issuance of the August 1996 rating decision show that the Veteran continued to receive treatment for myasthenia gravis.  Neurological testing at the Duke University Medical Center in August 1999 show defects in neuromuscular transmission consistent with a diagnosis of myasthenia gravis.  The Veteran's VA records indicate a history of myasthenia gravis and frequent complaints of foot pain and muscle weakness.  Other than notation in the Veteran's reported medical history of "myasthenia gravis v. muscular dystrophy" in May 2001 and July 2001 VA records, the medical records include no diagnosis or treatment for muscular dystrophy.

This additional medical evidence documents that the Veteran continued to be diagnosed and treated for myasthenia gravis, a diagnosis that was already on record at the time of the August 1996 rating decision.  The evidence submitted in conjunction with the January 2004 claim merely confirms the Veteran had myasthenia gravis and did not have, at any time, a diagnosis of muscular dystrophy.  As such, the evidence is cumulative and does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim.  Accordingly, the newly received evidence is not new and material.  38 C.F.R. § 3.156; Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).

The Board notes that the Veteran's January 2004 claim for a neuromuscular disorder included a new etiological theory, i.e., that it is attributable to his exposure to mustard gas in service.  As discussed above, regulations promulgated in August 1994 allow for certain presumptions which are to be employed in the course of adjudicating claims premised upon mustard gas exposure.  The Board notes, however, that reliance upon a new etiological theory is insufficient to transform a claim which has been previously denied into a separate and distinct, or new, claim exempt from the requirement that new and material evidence be submitted.  See Ashford v. Brown, 10 Vet. App. 120 (1997).  Moreover, 38 C.F.R. § 3.316 gives rise to a presumption of service connection only in cases where there has been full body exposure in warfare, field or chamber tests, or chemical manufacturing operations.  Since the Veteran in this case did not allege full body exposure, and because the conditions for which he seeks service connection (either myasthenia gravis or muscular dystrophy) are not included in the regulation as presumptive conditions, the regulation has no bearing on the claim.  38 C.F.R. § 3.316.

Furthermore, there is no evidence in the record that would warrant consideration of exposure to mustard gas on a direct-incurrence basis as new and material evidence in this claim.  In March 2004 the RO submitted a request for any records of mustard gas or Lewisite exposure of the Veteran from the NPRC.  The NPRC found no record of the Veteran being exposed to mustard gas or Lewisite.  As this report contains only a negative response regarding exposure to mustard gas or Lewisite, it does not raise a reasonable possibility of substantiating the Veteran's claim, and therefore is not material for purposes of reopening. 

As for any statements submitted by the Veteran since 1996 and before his death in 2008, the Board points out that lay assertions of medical causation cannot service as the predicate to reopen a claim under 38 U.S.C.A. § 5108; Moray v. Brown, 5 Vet. App. 463, 367 (1993). 

Thus, the deficiency noted as the basis for the prior final denial remains.  At the time of the prior denial, there was evidence of a neuromuscular disability, as well as the Veteran's own assertions linking this to service.  No new evidence has been submitted indicating a possible nexus between active service and current neuromuscular disability.  The additional evidence is cumulative and redundant and does not raise a reasonable possibility of substantiating the claim.  The Board concludes, therefore, that the evidence is not new and material, and the claim for service connection for a heart disability is not reopened.  As the additional evidence is not new and material, the claim for service connection for a neuromuscular disorder is not reopened.  Because the claim has not been reopened, the benefit-of-the-doubt standard of proof does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 

D.  Compensable Rating for Appendectomy Scar

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history and reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability is at issue, such as with the Veteran's service-connected scar, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision, therefore, is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Board notes that effective October 23, 2008, VA amended the Schedule for Rating Disabilities by revising that portion of the Schedule that addresses the skin.  Specifically, these amendments concern 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  However, these amendments apply to applications for benefits received by VA on or after October 23, 2008.  As the Veteran's claim was already pending as of that date, these new regulations do not apply.  The Board recognizes that these regulations appear to provide for consideration of the new regulations upon request by a veteran.  However, in this case, no such request was made.  Furthermore, the Board notes that, even in the event such a request had been made, the regulations specifically prohibit application of these regulations prior to October 23, 2008.  38 C.F.R. § 4.118.

Under the former skin regulations, scars, other than of the head, face, or neck, that are deep or that cause limited motion are rated under Diagnostic Code 7801.  A deep scar is one associated with underlying soft tissue damage, and a superficial scar is one not associated with underlying soft tissue damage.  For these scars: area or areas of 144 square inches (929 sq. cm.) or greater warrants a 40 percent rating; area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.) warrants a 30 percent rating; area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.) warrants a 20 percent rating; area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrants a 10 percent rating.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, are separately rated and combined in accordance with § 4.25.  Scars that are superficial, do not cause limited motion, and cover an area of 144 inches or more are given a 10 percent disability rating under Diagnostic Code 7802.  Unstable superficial scars are rated 10 percent disabling under Diagnostic Code 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.  Superficial scars that are painful on examination are rated 10 percent disabling under Diagnostic Code 7804.  Diagnostic Code 7805 provides that other scars are rated on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805 (2007). 

The Veteran's service treatment records show that in May 1971, while on active duty service, he experienced acute appendicitis and underwent an appendectomy.  In August 1996 the Veteran was granted service connection for an appendectomy scar, evaluated as 0 percent (noncompensable) disabling, effective date April 1996.  In January 2004 the Veteran asserted that his scar condition warranted greater than a 0 percent rating.

In July 2004 the Veteran was afforded a VA scar examination.  The examiner stated that the Veteran had a scar that was 6 centimeters long and 2 centimeters wide.  He found no tethering, no subcutaneous tissue loss, no tenderness, and no functional disability.  He noted that the Veteran was diabetic and that the scar may be worsening because of diabetic skin breakdown.

The Veteran's private medical records did not show any treatment or complaints related to his appendectomy scar, nor did the Veteran allege any pain, instability, or limitation of function related to the scar.

Based on the evidence of record at the time of the Veteran's death, the Board finds that the evidence did not support a compensable disability rating for the Veteran's appendectomy scar.  As reflected in the July 2004 VA examination report, the Veteran's scar disability was manifested by a superficial scar that was not painful on examination.  As noted above, superficial scars that are not painful on examination, do not cause limited motion, and cover an area less than 6 square inches or 39 sq. cm. are not compensable under 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.  There was also no indication of any limitation of function due to the scar in the examination report or alleged by the Veteran.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

In light of the foregoing, the Board finds that the manifestations of the Veteran's scar did not meet or more nearly approximate any of the criteria that would allow for a compensable rating for an appendectomy scar.  Under such circumstances, a compensable rating for appendectomy scar, for accrued benefits purposes, is denied.  38 C.F.R. § 4.31.  There is no allegation or other evidence that extraschedular consideration is warranted, given the evidence on file at the time of death.  38 C.F.R. § 3.321(b).


III.  Law and Analysis: Cause of Death

In order for service connection for the cause of a veteran's death to be granted, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to cause death.  A service-connected disability is one that was incurred in or aggravated by active service, one that may be presumed to have been incurred during such service, or one that was proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.312.  When it is determined that a veteran's death was service connected, his surviving spouse and/or children are generally entitled to dependency and indemnity compensation (DIC).  See 38 U.S.C.A. § 101 (West 2002). 

The death of a veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered the principal (primary) cause of death when such disability, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  The service-connected disability will be considered a contributory cause of death when it contributed so substantially or materially to death, that it combined to cause death, or aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  The debilitating effects of a service-connected disability must have made the decedent materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995). 

According to the official certificate of death, the Veteran died in June 2008 due to the immediate cause of cardiopulmonary arrest.  The underlying causes were listed as renal failure, diabetes, hypertension, hyperlipidemia, and hypothyroidism.  At the time of the Veteran's death, the Veteran's sole service-connected disability was an appendectomy scar rated at 0 percent.  The record lacks any competent evidence indicating that the Veteran's service-connected appendectomy scar caused or contributed to cause his death, nor has the appellant ever asserted that this condition caused or contributed to cause death in any way.  

The Veteran's primary cause of death is listed as cardiopulmonary arrest.  The appellant has not submitted any medical records from the time relating to the Veteran's final treatment at Princeton Community Hospital before his death in June 2008, nor has she responded to a request from the RO to submit authorization so that VA can request those records.  

There is no evidence of heart disease in the Veteran's service treatment records, and the first instance of respiratory arrest in the Veteran's medical records is not until December 2003, over 30 years after his separation from service.  See Shedden, 381 F.3d at 1167; 38 C.F.R. § 3.303(d).  No medical evidence has been presented which suggests that the Veteran had heart disease that was related to his service, and the Veteran was not service-connected for a heart problem at the time of his death.  The competent medical evidence of record therefore does not indicate that it was incurred in or related to service, nor related in any way to his sole service-connected disability, an appendectomy scar.  38 C.F.R. § 3.310.

To the extent that the Veteran's chronic obstructive pulmonary disease led to his fatal cardiopulmonary arrest, the Board has already evaluated the claim as one for service connection, for accrued benefits purposes, and found that it must be denied.  Since the time of the Veteran's death, no additional evidence has been added to the record that provides any relevant evidence pertaining to the issue of service connection for chronic obstructive pulmonary disease, and there are no competent opinions of record which link this condition to service.  The appellant has repeated her husband's assertion that exposure to mustard gas is responsible for his chronic obstructive pulmonary disease, but as was discussed above, these contentions conflict with information in the official record, including the Department of Defense mustard gas database, and are therefore outweighed by the documentation of the record.

Regarding diabetes mellitus, as discussed above, there was no evidence of record which established service connection for the Veteran's diabetes mellitus at the time of his death, and no new evidence has been presented by the appellant which suggests that it was related to his service.  Private medical records submitted by the appellant in September 2008 show continued treatment for diabetes mellitus, but they contain no opinions as to the etiology of diabetes mellitus or its possible relationship to service.  Additionally, presumptive service connection is not warranted for diabetes mellitus as there is no evidence that this disease manifested within one year of service separation or that the Veteran was exposed to Agent Orange or served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  See 38 C.F.R. §§ 3.307, 3.309, 3.313(a).

Regarding the contributory cause of hyperlipidemia (high cholesterol), hyperlipidemia is a laboratory finding that manifests itself only in laboratory test results and is not a disability for which service connection can be granted as a matter of law.  Boyer v. West, 210 F.3d 1351, 1353; (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As for the other contributory causes of death, there is no evidence of kidney disease, hypertension, or hypothyroidism in the Veteran's service treatment records or for many years thereafter, nor is there any competent evidence indicating a relationship to service.  See Shedden, 381 F.3d at 1167; 38 C.F.R. § 3.303(d).  The medical evidence shows that the Veteran developed these disorders many years after service separation.  None of these disorders were service-connected at the time of his death, and the competent medical evidence of record does not indicate that they were incurred during or related to service.  There is also no competent evidence that any of these disorders were related to his service-connected appendectomy scar.  38 C.F.R. § 3.310.

The appellant has primarily argued that the Veteran's neuromuscular disorder was caused by the Veteran's service and contributed to his death.  In a February 2009 letter, the appellant wrote to VA explaining that she believed that the Veteran's exposure to mustard gas and other chemicals during service caused his neuromuscular disorder and diabetes mellitus, which she believed led to his death.  At an October 2010 DRO hearing, the appellant further stated that she believed the Veteran's neuromuscular disease, which caused him to need braces on his legs and to have thyroid surgery, to be due to his service.  

As discussed above, the Veteran's service treatment records note that the Veteran reported blurred vision on one occasion, in November 1970, but no diagnosis was provided.  There was no indication of any disorders related to the eyes on the Veteran's December 1971 separation examination.  The Veteran was first diagnosed with myasthenia gravis in July 1982, with symptoms of blurred vision and pain in the lower extremities.  The Veteran reported to his physician that he started having difficulty with his eyes again only a few years prior to 1982.  The Veteran's medical records show that he continued to suffer from myasthenia gravis for the rest of his life, causing vision problems and muscle weakness.

Myasthenia gravis is a chronic disease presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 C.F.R. § 3.309(a).  In this case, there is no evidence of record that the Veteran's condition became manifest within one year of separation.  The first reported diagnosis in is 1982, which is 10 years after his separation from service.  The Veteran's statements in the examination reports of that time indicate that he only began noticing symptoms a few years ago, and he has never asserted that his symptoms existed at the time of separation or within 1 year of separation.  

Additionally, as discussed above, the Veteran is not entitled to presumptive service connection for myasthenia gravis, either due to Agent Orange exposure or mustard gas exposure.  The Veteran has not been shown to have been exposed to Agent Orange in service, there is no evidence directly linking the Veteran's myasthenia gravis to Agent Orange exposure, nor is myasthenia gravis among the listed disabilities attributable to Agent Orange exposure.  38 C.F.R. § 3.309(e); see also Combee, 34 F.3d at 1044.  Similarly, there is no evidence that the Veteran had full body exposure to mustard gas in service, there is no evidence directly linking his myasthenia gravis to mustard gas exposure, and myasthenia gravis is not among the listed disabilities attributable to mustard gas or Lewisite.  38 C.F.R. § 3.316; see also Combee, 34 F.3d at 1044.

There is also no evidence of record in which any competent medical professional has provided an opinion establishing that the Veteran's neuromuscular disorder is related to his service or to his single incident of blurry vision during service.  The only positive nexus opinions of records are those of the Veteran and his widow, who believe that the Veteran's exposure to chemicals in service caused his neuromuscular disease.  While the Board acknowledges their likely sincere belief, the Veteran and his widow are laypeople without specialized knowledge in the etiology of neuromuscular disease and are not competent to provide a persuasive medical opinion; therefore these statements hold no evidentiary weight in the Board's assessment.  See Jandreau, 492 F.3d at 1376-77.

Furthermore, the record lacks any competent evidence stating that the Veteran's neuromuscular disorder caused or contributed to the Veteran's cause of death, as this disorder is not listed on the death certificate, nor is there any medical evidence or opinion of record indicating that a neuromuscular disorder may nevertheless have caused or contributed to death.  In light of the above, the Board finds that there is no basis that would warrant service connection for the cause of the Veteran's death due to a neuromuscular disorder.

The Board sympathizes with the appellant and acknowledges her contentions that her late husband's death is related to service.  However, there is no medical basis for such a finding, and as a layperson, the appellant is not competent to give a medical opinion on the diagnosis or etiology of the Veteran's conditions.  See Espiritu, 2 Vet. App. at 494-5. 

As a preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death, the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for chronic obstructive pulmonary disease, to include as due to Agent Orange and mustard gas exposure, for accrued benefits purposes, is denied.

Entitlement to service connection for diabetes mellitus, to include as due to Agent Orange and mustard gas exposure, for accrued benefits purposes, is denied.

New and material evidence has not been received to reopen a claim for service connection for a neuromuscular disorder, for accrued benefits purposes; the appeal is denied. 

Entitlement to a compensable rating for an appendectomy scar, for accrued benefits purposes, is denied.

Entitlement to service connection for cause of the Veteran's death is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


